Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Una lectura sosegada de la Opinión que emite una ma-yoría de los integrantes del Tribunal en el presente caso demuestra que realmente son dos (2) los fundamentos que, de manera principal, aduce la Mayoría en apoyo de la in-*574necesariamente estricta y contradictoria norma que hoy im-planta, cual es la de que un notario que otorga una escri-tura pública y/o contrato y/o documento incurre en una insalvable incompatibilidad al comparecer posteriormente en calidad de abogado ante un tribunal de justicia en re-presentación de una de las partes otorgantes que, con pos-terioridad al otorgamiento del documento, reclama de la otra parte contraprestaciones contenidas en el documento.
Aduce la Mayoría, en primer lugar, que dicha conducta "da la falsa impresión de que [dicho notario] siempre es-tuvo parcializado con la parte en representación de la cual reclama” (opinión mayoritaria, pág. 567); esto es, entiende la Mayoría que el notario que así actúa viola los postulados contenidos en el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al incurrir en la "apariencia de conducta profesional impropia”, existiendo, en opinión de la Mayo-ría, el peligro real de que el notario " ‘falte a su fundamental deber de imparcialidad’ ” (opinión mayoritaria, págs. 567 y 568) y se alíe con el poderoso —el prestamista— en contra del débil.
Sostiene la Mayoría, como segundo fundamento en apoyo de la norma que hoy establece, que como en "toda acción en la que un instrumento notarial sea el objeto de la controversia, el notario siempre es testigo silente” (opinión mayoritaria, pág. 568), existiendo siempre, por tanto, “la posibilidad de que el notario sea llamado a testificar” —(énfasis suplido) id.— dicha situación constituye un atentado latente contra los postulados del Canon 22 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, el cual dis-pone, en lo pertinente, que un abogado debe evitar testifi-car en beneficio o apoyo dé su cliente y renunciar su repre-sentación cuando adviene en conocimiento de que puede ser llamado a declarar en su contra.
*575HH
En cuanto al primero de los fundamentos, nos limitamos a señalar que el mismo es contrario e inconsistente con lo resuelto por este Tribunal en In re Cancio Sifre, 106 D.P.R. 386 (1977); decisión que la Mayoría cita con aprobación y reitera en la decisión que emite en el día de hoy. Allí resol-vimos que no incurre en conflicto alguno de intereses, ni en la apariencia de conducta impropia, el abogado —y principal accionista— de una institución financiera que, en adi-ción a desempeñar funciones como asesor de la misma, ac-túa como notario en los negocios prestatarios de dicha institución. Expresamos en dicho caso, en lo pertinente, que dicho abogado no había violado canon de ética alguno, por cuanto el “abogado no es empleado de su cliente [el banco] y mantiene una independencia en sus determinacio-nes profesionales que propicia su intervención como notario en actos y contratos en que su cliente de asesoría es parte”. (Énfasis suplido y escolio omitido.)(1) Íd., pág. 398.
Cabe preguntar, ¿cómo puede existir en el presente caso el peligro de que el notario falte a su fundamental deber de imparcialidad y en la situación de hechos del caso de In re Cancio Sifre, ante —la cual es más grave— no exista dicho peligro o riesgo? ¿Cuál es la diferencia entre estos dos ca-sos? ¿Es que existe alguna?
No tenemos duda sobre el hecho de que el Tribunal tiene el poder inherente necesario para establecer la norma que estime procedente. In re Cancio Sifre, ante. Lo que no puede, o debe, hacer es confundir a la profesión mediante *576el establecimiento de normas inconsistentes entre sí relati-vas al mismo asunto.
En el presente caso, el Tribunal tenía dos (2) alternati-vas, cualesquiera de las cuales era correcta: ratificar la norma de In re Cancio Sifre, ante, o revocar la misma y establecer la hoy enunciada. Hizo, sin embargo, lo único que no podía hacer: ratificar la norma anterior y establecer una nueva que es inconsistente con aquélla.
En relación con el segundo de los fundamentos, la posi-ción del Tribunal es un tanto más difícil de entender. Se nos dice por la Mayoría que por razón de que existe la posibilidad de que el notario sea llamado a testificar en el pleito judicial, éste no debe radicar el pleito en cobro, o por incumplimiento, de las prestaciones contenidas en el docu-mento otorgado y/o de las obligaciones sobre las cuales el mismo trata.
La posibilidad de que el notario sea llamado como tes-tigo en el pleito, no hay duda, siempre existe. Ahora bien, la experiencia demuestra que en los cientos o miles de plei-tos que se radican anualmente de ejecución de hipoteca, se pueden contar con los dedos de nuestras manos las ocasio-nes en que se cuestiona o impugna en los mismos la actua-ción del notario que otorgó la escritura de hipoteca.
Siendo ello así, ¿cuál es la razón para el establecimiento de una prohibición, o veda, absoluta? ¿Por qué no seguir, en esta clase de situaciones, la norma general aplicable a otras situaciones que rige en nuestra jurisdicción desde tiempo inmemorial? Esto es, ¿por qué no aplicar la norma de que cuando surja el conflicto de intereses es que el abo-gado viene obligado a retirarse del caso? Realmente no lo entendemos.
*577HH HH HH
En resumen, no cuestionamos la autoridad del Tribunal para establecer las normas que deben regir la profesión; ciertamente, repetimos, este Foro tiene poder inherente para ello.
Lo que objetamos, en primer lugar, es qué se haya esta-blecido la nueva norma sin que se revoque una anterior que resulta contradictoria a la hoy establecida; situación que tendrá el efecto de confundir a los miembros de la pro-fesión, sobre todo cuando tomamos en consideración el he-cho inaudito de que el Tribunal no sólo no revoca la vieja norma sino que, por el contrario, la reitera y ratifica.
En segundo término, objetamos el establecimiento de una norma que, a nuestra manera de ver las cosas, resulta ser innecesariamente restrictiva; la cual tendrá el efecto de afectar, trastocar y hacer más difícil la forma y manera en que los abogados se ganan la vida en nuestra jurisdicción.
Es por ello que disentimos.

(1) Con carácter prospectivo, sin embargo, establecimos la norma a los efectos de que un notario “no deberá autorizar documentos públicos en que sea parte una cor-poración de la cual tenga control económico en su condición de accionista mayoritario”. In re Cancio Sifre, 106 D.P.R. 386, 399 (1977).
Ello no obstante, y conforme lo resuelto en dicho caso, un abogado que sea em-pleado a sueldo de una corporación —que se dedica a prestar dinero al público— puede autorizar como notario escrituras y documentos en que dicha corporación, su patrono, es parte interesada.